dismissed for lack of jurisdiction. We noted that it appeared no final
                 judgment had been entered because (1) counterclaims filed by appellants
                 Leslie and Wayne Moon and Maria Campos against respondents Raul and
                 Mariane Hernandez, and (2) a third party complaint filed by the Law
                 Office of Bryan Hunt PLLC against appellant William Breck remain
                 pending in the district court. Lee v. GNLV Corp., 116 Nev. 424, 996 P.2d
                 416 (2000); KDI Sylvan Pools Inc. v. Workman, 107 Nev. 340, 342-43, 810
                 P.2d 1217, 1219 (1991). Appellant William Breck has filed what appears
                 to be his response to our order.I He attached an order from the district
                 court addressing the claims and counterclaims referenced in our order.
                 The district court's order specifically states that the claims and
                 counterclaims may be dismissed at a later time; the order does not resolve
                 the claims and counterclaims. Accordingly, we conclude that no final
                 judgment has been entered and we lack jurisdiction over this appeal. We
                             ORDER this appeal DISMISSED. 2




                                         Saitta


                                                                                       J.
                 Gibboffs                                   Pickering




                       'No other parties have filed any response to our order to show cause.

                       2 Cause   appearing, we grant appellant Breck's motion for an
                 extension of time to permit the district court to rule on appellant's motion
                 to correct the record.


SUPREME COURT
      OF
    NEVADA


(0) I 9474 aem
                                                      2
                cc: Leslie Moon
                     Maria Campos
                     Wayne Moon
                     William Breck
                     Fahrendorf, Viloria, Oliphant & Oster, LLP
                     Doyle Law Office, PLLC




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                   3